Title: From Alexander Hamilton to Nathan Rice, 6 January 1800
From: Hamilton, Alexander
To: Rice, Nathan


N. Y. Jany. 6th. 1800
Sir
I have received your letter of Decr. 17th. It was not my intention that the relative rank of your officers should have been finally determined on, and made known to them unless you had arranged it according to the list I forwarded, but as your motives have no doubt been just in so doing, I shall sanction the arrangement.
The Gentlemen of your regiment who have received subsequent appointments, and are in consequence of it junior Officers, must consider it in no other light than that of justice to those appointed before. The principle has appeared to me so just that I have invariably followed it, and whatever cases may have happened in the Army, contrary to that principle, have never come within my view.
The intent of the Contract in giving the Contractor the option of issuing rye or wheat flour is to be considered as an indulgence to him, at the same time trusting in his good faith that the one will never be issued except when the other cannot be procured without great trouble and extraordinary expence; Should however he supply the troops with rye instead of wheat flour you will demand his motives in writing for so doing and forward them to me.
Col. Rice

